Citation Nr: 0500054	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  04-35 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  The veteran died in August 2003.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

A review of the record reflects that a motion to advance on 
the docket was filed in December 2004.  By letter dated in 
December 2004, the Board ruled favorably on the motion to 
advance this case on the docket.  See 38 C.F.R. § 20.900(c) 
(2003). 


REMAND

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  The record discloses 
the veteran died in August 2003.  The death certificate lists 
the cause of death as multiple myeloma due to or as a 
consequence of pleural effusion.  No underlying or related 
causes were listed.  

During the veteran's lifetime, service connection was 
established for residuals of shell fragment wound to the 
sacrum and left buttock, rated as 60 percent disabling; 
traumatic arthritis of the lumbar spine, rated as 40 percent 
disabling; scars, residuals of shell fragment wounds of the 
right and left chest with retained foreign bodies, rated as 
20 percent disabling; and residuals of excision of anal cyst, 
rated as 0 percent disabling.


To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2003). 

In April 2004, the appellant clarified the theory of 
entitlement advanced in this matter with respect to the claim 
for service connection.  The appellant maintains that the 
veteran's service-connected residuals of shell fragment wound 
to the sacrum and left buttock contributed to the cause of 
the veteran's death.  Specifically, it is contended that 
metastases of cancer to the site of the shell fragment wound 
contributed in causing the veteran's death.   

In support of her claim, the appellant has submitted private 
medical records consisting of a statement from the veteran's 
treating physician and diagnostic test reports.  In his 
statement, the physician indicated the veteran had bone pain 
and radiographic evidence of damaged bones consistent with 
direct involvement of multiple myeloma, but did not identify 
the relevant bones affected by the progressive myeloma.  
Although diagnostic test reports have been received, 
corresponding contemporaneous clinical records relevant to 
the veteran's treatment for multiple myeloma have not been 
associated with the claims file.  The Board finds that 
potentially relevant evidence has not been associated with 
the claims file and that further evidentiary development is 
warranted in this regard. 

While the Board regrets the delay associated with such 
action, remand of this matter is necessary in order to give 
the appellant every consideration with respect to the present 
appeal and to ensure full compliance with due process 
requirements.  


Accordingly, the case is REMANDED RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
development: 

1.  Tell the appellant to submit copies 
of any evidence in her possession 
relevant to this claim.

2.  The RO should take all necessary steps to 
obtain all medical treatment records for the 
veteran from Dr. Thomas E. Teufel, 811 Del 
Prado Blvd., South, Cape Coral, Florida 
33990.  

3.  After receiving the above evidence, to 
the extent available, the RO should make 
arrangements for a physician with the 
appropriate expertise, preferably an 
oncologist, to provide an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran's shell fragment wound to 
the sacrum and left buttock caused or 
aggravated his multiple myeloma, or otherwise 
resulted in or contributed to the veteran's 
death.  The physician should also comment on 
whether the veteran's multiple myeloma is 
etiologically related to any disability of 
service-origin.  The examination report 
should reflect that the claims file was 
reviewed.  The rationale for any opinion 
expressed should be provided. 

4.  The RO should readjudicate the 
appellant's claim of entitlement to service 
connection for the cause of the veteran's 
death.  If the benefit sought on appeal 
remains denied, the appellant should be 
issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered since the issuance 
of statement of the case.  The appellant and 
her representative should be given the 
opportunity to respond to the SSOC.

This matter should then be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified, but she may submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




